       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 1 of 9




Jordan K. Cameron (12051)
 jcameron@djplaw.com
DURHAM JONES & PINEGAR, P.C.
3301 N. Thanksgiving Way, Suite 400
Lehi, UT 84043
Telephone: (801) 375-6600
Facsimile: (801) 375-3865

Peter H. Donaldson (9624)
 pdonaldson@djplaw.com
DURHAM JONES & PINEGAR, P.C.
111 East Broadway, Suite 900
P O Box 4050
Salt Lake City, UT 84110-4050
(801) 415-3000

Attorneys for Defendant, AccessData Group, Inc.

                            UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


PRIVACY ASSURED INC.,
                                                  ACCESSDATA GROUP, INC.’S MOTION
                       Plaintiff,                 FOR PARTIAL SUMMARY JUDGMENT
                                                  ON PLAINTIFF’S FOURTH, FIFTH, AND
vs.                                                    SIXTH CAUSES OF ACTION

ACCESSDATA CORPORATION LIMITED,
et al.,                                            Case No. 2:16cv00275

                       Defendants.                 Judge Clark Waddoups

                                                   Magistrate Judge Brooke C. Wells



        AccessData Group, Inc. (“ADG”), by and through counsel, hereby submits this Motion

for Partial Summary Judgment on Plaintiff’s Fourth, Fifth and Sixth Causes of Action.




SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 2 of 9




                                        INTRODUCTION

        Plaintiff purportedly purchased all of AccessData Corporation Limited’s (“ACL”)

interest “concepts, works, materials, trademarks, trade names, copyrights, service marks, patents,

trade secrets, software, and other intellectual property” as part of the AD Corp. Collateral auction

on November 18, 2015. Through its Complaint, the Plaintiff specifically defines this intellectual

property as including title to FTK, MPE, and Triage, AD Lab, AD Enterprise, AD eDiscovery,

AD ECA, Summation, Summation Pro, SilentRunner, and CIRT, and any other items of

Software identified on AccessData’s website along with all concepts, works, and materials

related to such, and asserts two causes of action related thereto (“Intellectual Property”).

Through, Plaintiff’s Fourth Cause of Action for Quiet Title and its Fifth Cause of Action for

Declaratory Judgment, Plaintiff seeks rulings from the Court that Plaintiff is the owner of the

Intellectual Property that was owned by ACL. However, the writ through which the property was

purportedly seized was incomplete and was never served on ACL. Therefore, it never became

effective. Moreover, even if it were effective, the undisputed facts show that at no point in time

did ACL ever own any of the Intellectual Property, and therefore Plaintiff could not purchase it

or take title to it through auction. On this basis, Plaintiff’s Fourth and Fifth Causes of Action fail

as a matter of law and the Court should grant summary judgment in Defendant ADG’s favor.

        Similarly, Plaintiff purportedly purchased all of ACL’s choses in action and other rights

arising from the Shared Services Agreement at the same auction and pursuant to the same

ineffective writ. Through its Sixth Cause of Action, Plaintiff asserts claims for breach of

contract. However, the Plaintiff cannot assert a breach because the writ pursuant to which it

purported to purchase the right was never effective. Furthermore, even if it were effective, the



SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 3 of 9




undisputed evidence establishes that the contract was terminated in August 2015, before the

November 18, 2015 auction, and there were no lingering rights, obligations or choses in action

that existed at the time Plaintiff purported to purchase the collateral. Accordingly, the Court

should grant summary judgment in ADG’s favor.

                       INCORPORATION OF RELATED BRIEFING

        Pursuant to DUCivR 7-1(b)(1)(A), ADG hereby incorporates its Opposition to Plaintiff’s

Motion for Partial Summary Judgment, including all facts, arguments, authority, and exhibits

filed therewith.

                   STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.      ACL did not develop any products of their own. See Trotter Depo., at 93:9-11,

Exhibit 4, hereto; see Response to Interrogatory No. 2, Exhibit 3, hereto.

        2.      ACL was only a reseller of other’s products. See Trotter Depo.at 93:15-17,

Exhibit 4, hereto; see J. Cook Depo., at 32:18-21, Exhibit 2, hereto.

        3.      ACL did not own any IP of any kind including FTK, MPE, and Triage, AD Lab,

AD Enterprise, AD eDiscovery, AD ECA, Summation, Summation Pro, SilentRunner, and

CIRT, and any other items of Software identified on AccessData’s website along with all

concepts, works, and materials related to such. See LeeHealey Depo. 81:17—83:9, Exhibit 1,

hereto. See Response to Interrogatory No. 2, Exhibit 3, hereto; see J. Cook Depo., at 48:1-12,

50:2-19, Exhibit 2, hereto.

        4.      The references to intellectual property such as FTK, MPE, and Triage, AD Lab,

AD Enterprise, AD eDiscovery, AD ECA, Summation, Summation Pro, SilentRunner, and

CIRT, on various agreements, including the Distributor Agreement between ACL and Privacy-



SLC_4488269.1
         Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 4 of 9




Assured, were typos. See J. Cook Depo. at 38:15—39:8, 39:15—40:6, 43:7-23, 48:1-12, 50:2-19,

Exhibit 2, hereto.

          5.      On October 21, 2015, Privacy obtained a Writ of Execution. See Writ, Exhibit 5,

hereto.

          6.      The Writ is incomplete as it does not include a notice of exemption and reply

form. See id.

          7.      The Writ does not contain a proof of service. See id.

          8.      The Writ was never served on ACL. See LeeHealey Decl., at ¶¶ 2-4, Exhibit 6,

hereto.

                                            ARGUMENT

    I.          THE COURT SHOULD GRANT SUMMARY JUDGMENT IN ADG’S FAVOR
                BECAUSE THE WRIT PURSUANT TO WHICH PRIVACY PURPORTED TO
                ACQUIRE ACL’S PROPERTY NEVER BECAME EFFECTIVE.

          Under the Federal Rules of Procedure, the process for obtaining a writ of execution is

governed by the practices and procedures of the state in which the district court is located. See

Fed. R. Civ. P. 69. Rule 64 of the Utah Rules of Civil Procedure outlines the procedure for

obtaining writs generally and requires that a post-judgment writ include the application for writ,

a detailed description of the property, the judgment, and “notice of exemptions and reply form.”

Utah R. Civ. P. 64(d)(2)(C). Rule 64 further dictates that in order to effectively serve a writ, the

writ must be served together with “accompanying papers on the defendant” (i.e., notice of

exemption and reply form). A writ is only “effective upon service.” Utah R. Civ. P. 64(d)(3)A).




SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 5 of 9




        Here, the Plaintiff’s Writ does not include necessary papers, specifically, the notice of

exemptions and reply form. See Application for Writ and Writ, Exhibit 5, hereto. It is therefore

incomplete and defective.

        Further, it is well-settled that process (whether om the form of a complaint, judgment,

writ or otherwise) is void if not properly served. See Murdock v. Blake, 484 P.2d 164, 28 (Utah

1971); See e.g. Reader v. District Court of Fourth Judicial Dist. In and for Uintah County, 94

P.2d 858 (Utah 1939). Here, because the Writ in question was incomplete, process was also

incomplete and could never be served. Moreover, and even more concerning, the Writ was never

actually delivered to ACL. See LeeHealey Decl., at ¶¶2-4, Exhibit 6, hereto. Because the Writ

failed to include all necessary documents and papers, and was never actually delivered on ACL,

service of the Writ was never effectuated and the Writ never became effective.

        Plaintiff’s motion fundamentally relies on its purchase of the following property at

auction pursuant to the Writ:

        All contract rights of AccessData Corporation Limited including but not limited to any
        current and past contracts with and between AccessData Group, Inc.

        All choses in action of AccessData Corporation Limited including but not limited to
        choses in action for breach of contract, fraud, conversion, and any malpractice claims and
        choses in action including legal malpractice claims.

        All interests in intellectual property of AccessData Corporation Limited including but not
        limited to concepts, works, materials, trademarks, trade names, copyrights, service marks,
        patents, trade secrets, software, and other intellectual property of AccessData Corporation
        Limited.

        Any and all certificated and uncertificated shares of any incorporated entitybelonging to
        AccessData Corporation Limited. (“AD Corp Collateral”).




SLC_4488269.1
          Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 6 of 9




See Application for Writ and Writ, Exhibit 5, hereto. However, the auction was void as the result

of failure of process. Therefore, ACL took nothing at auction, and its claims based on the

property (i.e., its fourth, fifth and sixth causes of action) fail as a matter of law.

    II.         THE COURT SHOULD GRANT SUMMARY JUDGMENT IN ADG’S FAVOR
                ON PLAINTIFF’S FOURTH AND FIFTH CAUSES OF ACTION BECAUSE THE
                RIGHTS AND INTERESTS THAT PRIVACY PURCHASED AT AUCTION DID
                NOT EXIST.

          Through its Fourth Cause of Action, Privacy seeks an order from the Court quieting title

to certain intellectual property. Similarly, through its Fifth Cause of Action, Privacy seeks a

declaration from the Court that Privacy is the owner of certain intellectual property. Privacy

claims to have acquired rights to this property when it purported to purchase the ACL collateral

at auction in November 2015. Therefore, a material component of each of these claims is that

ACL actually owned intellectual property including: FTK, MPE, and Triage, AD Lab, AD

Enterprise, AD eDiscovery, AD ECA, Summation, Summation Pro, SilentRunner, and CIRT,

and any other items of Software identified on AccessData’s website along with all concepts,

works, and materials related to such.1

          The undisputed evidence in this case conclusively establishes that ACL did not own any

of the software or related intellectual property or any intellectual property of any kind. See



1
  As discussed in ADG’s incorporated Opposition to Plaintiff’s Motion for Partial Summary Judgment,
one cannot acquire rights that do not exist. See id. at 9 (citing: Wiscombe v. Lockhart Co., 608 P. 2d 236
(“An assignment merely sets over or transfers the interest of one party in certain property to another.”);
SME Indus., Inc. v. Thompson, Ventulett, Stainback & Assocs. (citing 6 Am.Jur.2d Assignments § 144
(1999) for the premise that an assignee can acquire no right superior to those held by the assignor, and
"simply stands in the shoes of the assignor”); see Costanzo v. Costanzo, 590 A.2d 268, 271 (Sup. Ct. N.J.
1991) (holding that a right to a chose in action cannot be assigned if it is “not in existence or cannot be
identified”); University Mews Associates v. Jeanmarie, 471 N.Y.S.2d 457, 439 (Sup. Ct. N.Y. 1983) (“In
the absence of statute, a right or interest is assignable only if at the time of assignment it had an actual or
potential existence.”))


SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 7 of 9




LeeHealey Depo., 81:17—83:9 Exhibit 1, hereto. See Response to Interrogatory No. 2, Exhibit 3,

hereto; see J. Cook Depo., at 38:15—39:8, 39:15—40:6, 43:7-23, 48:1-12, 50:2-19, Exhibit 2,

hereto; Trotter Depo., at 93:9-11, Exhibit 4, hereto. All ACL owned was a contractual right to

resell ADG software, which right terminated in 2015. See Trotter Depo.at 93:15-17, Exhibit 4,

hereto; see J. Cook Depo., at 32:18-21, Exhibit 2, hereto.

           Because ACL did not own any of the software or intellectual property to which Privacy

attempts to take title and ownership through its Fourth and Fifth Causes of Action, the claims fail

and the Court should grant summary judgment in ADG’s favor.

    III.        THE COURT SHOULD GRANT SUMMARY JUDGMENT IN ADG’S FAVOR
                ON PLAINTIFF’S SIXTH CAUSE OF ACTION BECAUSE THE RIGHTS AND
                INTERESTS THAT PRIVACY PURCHASED AT AUCTION DID NOT EXIST.

           Pursuant to DUCivR 7-1(b)(1)(A), ADG hereby incorporates its Opposition to Plaintiff’s

Motion for Partial Summary Judgment, including all facts, arguments, authority, and exhibits

filed therewith. By way of summary, Plaintiff cannot prove its case for breach of contract

because the undisputed evidence compels the conclusion that: ACL did not perform under the

contract and therefore is precluded from enforcing its rights as a matter of law; ADG performed

its obligations under the contract, to the extent it was required to do so; and ACL did not suffer

any damages as the result of any alleged breach. Furthermore, with respect to Plaintiff’s claim

that ADG is responsible for ACL’s Arbitration Judgment through the Shared Services

Agreement, there is no express obligations in the agreement that could possibly be construed to

assign liability for the Arbitration Judgment to ADG, and the claim fails as a matter of law.




SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 8 of 9




                                       CONCLUSION

        For the foregoing reasons, ADG respectfully requests that this Court enter summary

judgment in ADG’s favor on Plaintiff’s Fourth, Fifth and Sixth Causes of Action.

        DATED this 13th day of September, 2019.

                                            DURHAM JONES & PINEGAR, P.C.



                                            /s/ Jordan K. Cameron
                                            Peter H. Donaldson
                                            Jordan K. Cameron
                                            Attorneys for Defendant AccessData Group, Inc.




SLC_4488269.1
       Case 2:16-cv-00275-CW-PMW Document 76 Filed 09/13/19 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        I certify that on this 13th day of September 2019, I caused a true and correct copy of the
foregoing to be filed with the Clerk of the Court using the CM/ECF system, which sent
notification of such filing to the following:

Timothy Dance
Snell & Wilmer L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Email: tdance@swlaw.com
Attorney for Plaintiff, Privacy-Assured Corporation Limited

Shawn H. Robinson
COOK, SKEEN & ROBINSON LLC
5788 South 900 East
Salt Lake City, Utah 841212
Email: srobinsonlaw@hotmail.com
Attorney for Defendants AccessData Corporation Limited, Timothy Leehealey, Simon Whitburn




                                              /s/ Kim Altamirano




SLC_4488269.1
